Citation Nr: 1433243	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  09-18 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left inguinal hernia.  

2.  Entitlement to service connection for the residuals of a cervical spine injury (claimed as a neck injury).

3.  Entitlement to service connection for the residuals of a back injury (also claimed as arthritic condition).

4.  Entitlement to service connection for residual scar, status post left buttock stab wound.  

5.  Entitlement to service connection for varicose veins of the right lower extremity.  

6.  Entitlement to service connection for varicose veins of the left lower extremity.  

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

8.  Entitlement to service connection for Legionnaire's Disease.  

9.  Entitlement to service connection for paralysis of the right lower extremity.  

10.  Entitlement to service connection for paralysis of the left lower extremity.  

11.  Entitlement to service connection for the purposes of establishing eligibility for medical treatment under 38 U.S.C.A. § 1702.  


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from May 1970 to September 1970, with active duty for training from September 1970 to November 1973 and from December 1973 to December 1978.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In a January 2014 note prepared by the RO and associated with the claims file, it was indicated that the Veteran had also raised claims of entitlement to service connection for an acquired psychiatric disorder (other than PTSD), a gastrointestinal condition, gastroesophageal reflux disease (GERD), sleep apnea and erectile dysfunction.  A review of the record does not reflect that these issues have yet to be adjudicated by the Agency of Original Jurisdiction (AOJ), and as such, they are REFERRED to the AOJ for initial adjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his May 2009 appeal to the Board, the Veteran indicated that he desired to be scheduled for a hearing at the Board's Central Office in Washington, DC.  Subsequently, in July 2009, he indicated that instead of a hearing in Washington, DC, he wanted his hearing to be scheduled before a Board Member at his local VA office.  As such, this claim must be remanded so that the Veteran can be scheduled for his requested hearing.  See 38 C.F.R. § 20.700(a) (2013).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Board Member at his local RO at the earliest opportunity.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this notification letter in the claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



